Name: Commission Regulation (EC) No 1918/98 of 9 September 1998 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 1706/98 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 589/96
 Type: Regulation
 Subject Matter: means of agricultural production;  EU finance;  economic geography;  tariff policy;  international trade;  animal product
 Date Published: nan

 Avis juridique important|31998R1918Commission Regulation (EC) No 1918/98 of 9 September 1998 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 1706/98 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 589/96 Official Journal L 250 , 10/09/1998 P. 0016 - 0019COMMISSION REGULATION (EC) No 1918/98 of 9 September 1998 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 1706/98 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 589/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90 (1), and in particular Article 30 thereof,Whereas Articles 2, 3 and 4 of Regulation (EC) No 1706/98 fix the concessions applying to imports of certain beef and veal products originating in the ACP States;Whereas the detailed rules for implementing these concessions must be laid down;Whereas the scheme in question should be managed using import licences; whereas to this end rules should be set on the submission of applications and the information to be given on applications and licences, by way of derogation, if necessary, from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EC) No 1044/98 (3), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EC) No 759/98 (5);Whereas Commission Regulation (EC) No 589/96 of 2 April 1996 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (6), as amended by Regulation (EC) No 260/98 (7), should be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. Import licences shall be issued for the products listed in the Annex to this Regulation originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia under the conditions laid down in this Regulation and within the limits of the quantities, expressed in tonnes of boneless meat, fixed in Article 4(1) of Regulation (EC) No 1706/98.The annual quantities from the various countries referred to above shall bear the following serial numbers: the quota for Botswana: 09.4052; for Kenya: 09.4054; for Madagascar: 09.4051; for Swaziland: 09.4053; for Zimbabwe: 09.4055 and for Namibia: 09.4056.2. For the purpose of calculating the quantities referred to in Article 4(1) of Regulation (EC) No 1706/98, 100 kilograms of boneless beef shall be equal to:- 130 kilograms of bone-in beef,- 260 kilograms of live bovine animals,- 100 kilograms of products falling within CN codes 0206, 0210 and 1602.Article 2 1. The specific amounts of customs duty fixed in the common customs tariff shall be reduced by 92 % for products referred to in the Annex and being imported pursuant to the present Regulation.2. Notwithstanding Article 8(4) of Regulation (EEC) No 3719/88, the reduction referred to in paragraph 1 shall not apply on quantities exceeding those indicated in the import licence.Article 3 1. Applications for import licences and the licences for products qualifying for a reduction of the specific rate of customs duties fixed in the common customs tariff in accordance with Article 3 of Regulation (EC) No 1706/98 shall contain:(a) under the heading 'notes` and in Section 20 respectively, one of the following:- Producto ACP - Reglamentos (CE) n ° 1706/98 y (CE) n ° 1918/98- AVS-produkt - forordninger (EF) nr. 1706/98 og (EF) nr. 1918/98- AKP-Erzeugnis - Verordnungen (EG) Nr. 1706/98 und (EG) Nr. 1918/98- Ã Ã ±Ã ¯Ã ºÃ ¼Ã ­ Ã Ã Ã - Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã  (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1706/98 Ã ªÃ ¡Ã © (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1918/98- ACP product - Regulations (EC) No 1706/98 and (EC) No 1918/98- Produit ACP - rÃ ¨glements (CE) n ° 1706/98 et (CE) n ° 1918/98- Prodotto ACP - regolamenti (CE) n. 1706/98 e (CE) n. 1918/98- ACS-product - Verordeningen (EG) nr. 1706/98 en (EG) nr. 1918/98- Produto ACP - Regulamentos (CE) n º 1706/98 e (CE) n º 1918/98- AKT-tuote - asetukset (EY) N:o 1706/98 ja (EY) N:o 1918/98- AVS-produkt - fÃ ¶rordningarna (EG) nr 1706/98 och (EG) nr 1918/98;(b) in Section 8, the name of the State in which the product originates; the licence shall carry with it an obligation to import from the State in question;(c) in Section 17, in addition to the number of animals, their live weight.2. Applications for licences may be lodged only during the first 10 days of each month.3. Member States shall send the applications to the Commission no later than the second working day following the end of the period for the submission of applications.Such communications shall include the quantities applied for in respect of each third country concerned, broken down by CN code or group of CN codes, as necessary.4. Where no valid applications have been lodged, Member States shall so notify the Commission by telex or fax within the deadline referred to in paragraph 3.Article 4 1. The Commission shall decide for each third country concerned to what extent applications can be accepted. If the quantities of products originating in a third country for which licences are requested exceed the quantity available for that country, the Commission shall reduce the quantities requested by a fixed percentage.If the total quantity requested in applications relating to a given third country is lower than is available for that country, the Commission shall calculate the remaining balance.2. Subject to the Commission's decision to accept applications, licences shall be issued on the 21st day of each month.Article 5 Importation under the arrangements for a reduction in import duties provided for in this Regulation may take place only if the origin of the products concerned is certified by the competent authorities of the exporting countries in accordance with the rules of origin applicable to the products in question pursuant to Protocol 1 to the Fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989.Article 6 1. Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, subject to the provisions of this Regulation.2. The import licences issued in accordance with this Regulation shall be valid for 90 days from their actual date of issue within the meaning of Article 21(2) of Regulation (EEC) No 3719/88. However, no licence shall be valid beyond 31 December following the date of its issue.3. The licences shall be valid throughout the Community.Article 7 Regulation (EC) No 589/96 is hereby repealed.Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Articles 1 and 2 shall apply with effect from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 1. 8. 1998, p. 12.(2) OJ L 331, 2. 12. 1988, p. 1.(3) OJ L 149, 20. 5. 1998, p. 11.(4) OJ L 143, 27. 6. 1995, p. 35.(5) OJ L 105, 4. 4. 1998, p. 7.(6) OJ L 84, 3. 4. 1996, p. 22.(7) OJ L 25, 31. 1. 1998, p. 42.ANNEX Products referred to in Article 3 of Regulation (EC) No 1706/98 CÃ ³digo NCKN-kodeKN-CodeÃ Ã ¹Ã ¤Ã ©Ã ªÃ ¼Ã ² Ã Ã CN codeCode NCCodice NCGN-codeCÃ ³digo NCCN-koodiKN-nummer0102 90 050102 90 210102 90 290102 90 410102 90 490102 90 510102 90 590102 90 610102 90 690102 90 710102 90 790201 10 000201 20 200201 20 300201 20 500201 20 900201 30 000202 10 000202 20 100202 20 300202 20 500202 20 900202 30 100202 30 500202 30 900206 10 950206 29 910210 20 100210 20 900210 90 410210 90 901602 50 101602 90 61NB: Los cÃ ³digos NC, incluidas las notas a pie de pÃ ¡gina, se definen en el Reglamento (CEE) n ° 2658/87 del Consejo, modificado (DO L 256 de 7.9.1987, p. 1).NB: KN-koderne, herunder henvisninger til fodnoter, er fastsat i RÃ ¥dets Ã ¦ndrede forordning (EÃF) nr. 2658/87 (EFT L 256 af 7.9.1987, s. 1).NB: Die KN-Codes sowie die Verweisungen und FuÃ noten sind durch die geÃ ¤nderte Verordnung (EWG) Nr. 2658/87 des Rates bestimmt (ABl. L 256 vom 7.9.1987, S. 1).NB: Ã Ã © Ã ªÃ ¹Ã ¤Ã ©Ã ªÃ ¯Ã  Ã ´Ã §Ã ² Ã ³Ã µÃ ­Ã ¤Ã µÃ ¡Ã ³Ã ¬Ã Ã ­Ã §Ã ² Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ´Ã ¯Ã «Ã ¯Ã £Ã Ã ¡Ã ², Ã ³Ã µÃ ¬Ã °Ã ¥Ã ±Ã ©Ã «Ã ¡Ã ¬Ã ¢Ã ¡Ã ­Ã ¯Ã ¬Ã Ã ­Ã ¹Ã ­ Ã ´Ã ¹Ã ­ Ã µÃ °Ã ¯Ã ³Ã §Ã ¬Ã ¥Ã ©Ã ¾Ã ³Ã ¥Ã ¹Ã ­, Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã Ã ¦Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ´Ã ±Ã ¯Ã °Ã ¯Ã °Ã ¯Ã ©Ã §Ã ¬Ã Ã ­Ã ¯ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼ (Ã Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2658/87 Ã ´Ã ¯Ã µ Ã Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã Ã ¯Ã µ (Ã Ã L 256 Ã ´Ã §Ã ² 7.9.1987, Ã ³. 1).NB: The CN codes and the footnotes are defined in amended Council Regulation (EEC) No 2658/87 (OJ L 256, 7.9.1987, p. 1).NB: Les codes NC ainsi que les renvois en bas de page sont dÃ ©finis au rÃ ¨glement (CEE) n ° 2658/87 du Conseil, modifiÃ © (JO L 256 du 7.9.1987, p. 1).NB: I codici NC e i relativi richiami in calce sono definiti dal regolamento (CEE) n. 2658/87 del Consiglio modificato (GU L 256 del 7.9.1987, pag. 1).NB: GN-codes en voetnoten: zie de gewijzigde Verordening (EEG) nr. 2658/87 van de Raad (PB L 256 van 7.9.1987, blz. 1).NB: Os cÃ ³digos NC, incluindo as remissÃ µes em pÃ ©-de-pÃ ¡gina, sÃ £o definidos no Regulamento (CEE) n º 2658/87 do Conselho, alterado (JO L 256 de 7.9.1987, p. 1).HUOM.: Tuotekoodit ja niihin liittyvÃ ¤t alaviitteet mÃ ¤Ã ¤ritellÃ ¤Ã ¤n neuvoston asetuksessa (ETY) N:o 2658/87 (EYVL L 256, 7.9.1987, s. 1).Anm: KN-numren och fotnoterna definieras i rÃ ¥dets Ã ¤ndrade fÃ ¶rordning (EEG) nr 2658/87 (EGT L 256, 7.9.1987, s. 1).